    Case 4:07-cr-40018-JPG Document 77 Filed 04/15/21 Page 1 of 8 Page ID #178




                       UNITED STATES DISTRICT COURT
                                                 for the
                                        Southern District of Illinois


    UNITED STATES OF AMERICA

                      Plaintiff(s)

                          vs.                             Case Number: 4:07-CR-40018 (JPG)

    KENDEL W. McKINNEY,

                     Defendant(s)


                         MOTION FOR REDUCTION OF SENTENCE

        COMES NOW the Defendant, Kendel W. McKinney, by his attorney, David Brengle,

Assistant Federal Public Defender, and for his motion for a reduction of sentence states as follows:

        Kendel McKinney moves the Court for resentencing/a reduction of sentence under the First

Step Act of 2018. The First Step Act (FSA) seeks, among other things, to apply the benefits of the

Fair Sentencing Act of 2010 1 retroactively. Section 404 of the FSA, enacted on December 21, 2018,

independently authorizes a district court to impose a reduced sentence for cocaine base convictions

where the statutory penalty provisions of the Fair Sentencing Act would have applied had it been in

effect at the time of the original sentencing.

        Mr. McKinney was sentenced on August 30, 2007, two counts of distribution of less than 5

grams of cocaine base, under a statutory sentencing range with a 100-to-one crack-to-powder disparity.

Section 404(b) of the FSA now provides that defendants who were subjected to statutory penalties

that were subsequently modified by the Fair Sentencing Act, and whose sentences were not previously

imposed or reduced in accordance with the amendments made by sections 2 and 3 of the Fair


1Fair Sentencing Act of 2010, §§ 2, 8, Pub. L. No. 111-220, 124 Stat. 2372 (enacting legislation on August 3,
2010, which reduced the 100:1 statutory disparity between powder and crack cocaine to 18:1).

                                                      1
 Case 4:07-cr-40018-JPG Document 77 Filed 04/15/21 Page 2 of 8 Page ID #179



Sentencing Act, may file a motion for a reduced sentence. Because Mr. McKinney qualifies for a

reduced sentence under the FSA and has not received a previous reduction, he asks for a reduction of

sentence under Section 404(b).

I.     Background Facts

       On February 7, 2007, Mr. McKinney was charged by indictment with two counts of

distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). (Doc 1). On February

22, 2007, the Government filed an Information to Establish Prior Conviction. (Doc. 13) On April

12, 2007 Mr. McKinney pled guilty to all counts in the indictment. (Doc 15). On August 30, 2007,

the honorable Judge J. Phil Gilbert sentenced Mr. McKinney to 293 months on each count, to be

served concurrently. (Doc. 27)

       At the time of sentencing, the Mr. McKinney was a Career Offender under U.S.S.G. § 4B1.2

and that his guideline range was 188-235 months. The Court elected to vary upward to 293 months

citing the inadequacy of the defendant’s criminal history score and factors under 18 U.S.C. §3553(a).

The Court has twice denied Mr. McKinney’s requests for a reduction of sentence under retroactive

drug guidelines changes. (Doc. 66 &73).

       Mr. McKinney is now 37 years old. His scheduled release date is October 3, 2027.

II.    The Fair Sentencing Act of 2010

       The Fair Sentencing Act amended 21 U.S.C. § 841 to increase the amount of crack cocaine a

violation of 21 U.S.C. § 841(a) must involve to trigger mandatory minimum and accompanying

statutory maximum sentences set forth in § (b)(1)(A) and (B). Before the Fair Sentencing Act, an

offense involving 50 grams or more of crack cocaine triggered a 10-year mandatory minimum and a

statutory maximum penalty of life imprisonment while an offense involving 5 grams of crack cocaine

triggered a 5-year mandatory minimum sentence and a statutory maximum of 40 years of




                                                  2
 Case 4:07-cr-40018-JPG Document 77 Filed 04/15/21 Page 3 of 8 Page ID #180



imprisonment. Dorsey v. United States, 567 U.S. 260, 266 (2012); 21 U.S.C. § 841(b)(1)(A)(iii), (B)(iii)

(2006 ed.).

           Section 2 of the Act amended § 841(b)(1)(A)(iii) by striking 50 grams and inserting 280 grams,

and amended § 841(b)(1)(B)(iii) by striking 5 grams and inserting 28 grams. Public Law 111-220; 124

Stat. 2372, § 2. Accordingly, after the Act, it takes 280 grams of crack to trigger § 841(b)(1)(A)(iii)’s

10-year mandatory minimum and 28 grams of crack to trigger § 841(b)(1)(B)(iii)’s 5-year mandatory

minimum. Dorsey, 567 U.S. at 269.

III.       Argument

A.         Mr. McKinney is eligible for a reduced sentence under the First Step Act.

           Congress enacted the Fair Sentencing Act because the Sentencing Commission and public had

long concluded that the 1986 Anti-Drug Abuse Act’s penalty scheme for cocaine base offenses was

far too harsh and had a disparate impact on African American defendants, like Mr. McKinney. See

Dorsey, 567 U.S. at 268–69. Section 2 of the Fair Sentencing Act changed the penalty structure for

cocaine base offenses as follows:

          Section 841(b)(1)(C) now provides for a sentencing range of up to 20 years if the offense

           involved less than 28 grams or an unspecified amount of cocaine base;

          Section 841(b)(1)(B)(iii) now provides for a sentencing range of 5 to 40 years if the offense

           involved “28 grams or more” but less than 280 grams of cocaine base; and

          Section 841(b)(1)(A)(iii) now provides for a sentencing range of 10 years to Life if the offense

           involved “280 grams or more” of cocaine base.

21 U.S.C. § 841(b) (2018); see Dorsey, 567 U.S. at 269 (explaining effect of section 2 of the Fair

Sentencing Act).

           The Fair Sentencing Act went into effect immediately on August 3, 2010, and, partly to more

thoroughly put an end to the “disproportionate status quo,” the Supreme Court held that the new

                                                      3
 Case 4:07-cr-40018-JPG Document 77 Filed 04/15/21 Page 4 of 8 Page ID #181



penalty structure would apply to any defendant sentenced after August 3, 2010, even if the offense

was committed before that date. Dorsey, 567 U.S. at 278. But this change was not retroactive. So

thousands of people, including Mr. McKinney, are currently serving sentences under pre-2010 crack

laws that Congress long ago deemed irrational and unfair. The FSA addresses this injustice by making

the Fair Sentencing Act’s changes to the statutory ranges for crack defendants retroactive. In short, it

aims to let courts impose a reduced sentence on any prisoner still serving a sentence for a cocaine base

offense if that sentence was imposed under the pre-Fair Sentencing Act penalty structure.

        The FSA sets forth three threshold criteria, and once these criteria are satisfied the Court is

provided the discretion to impose a reduced sentence. First, the Act defines what offenses are covered

by its remedy:

        Definition of Covered Offense: In this section, the term “covered offense” means a violation
        of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3
        of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed
        before August 3, 2010.

FSA § 404(a). Mr. McKinney’s crack cocaine conviction is a “covered offense[s]” because section 2

of the Fair Sentencing Act “modified” the “statutory penalties” under § 841(b) for “violation” of 21

U.S.C. § 841(a) involving cocaine base. And he committed the offenses before August 3, 2010.

        Second, the FSA provides the circumstances under which a district court can reduce the

sentence for a defendant previously sentenced for a “covered offense”:

        Defendants Previously Sentenced: A court that imposed a sentence for a covered offense may,
        on motion of the defendant . . ., impose a reduced sentence as if sections 2 and 3 of the Fair
        Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the time the
        covered offense was committed.


FSA § 404(b). This provision plainly applies to Mr. McKinney because this Court previously “imposed

a sentence” on him “for a covered offense,” and he is moving for imposition of a reduced sentence.

Thus, this Court can now “impose a reduced sentence” on Mr. McKinney for his cocaine base offenses

as if the Fair Sentencing Act was in effect.
                                                   4
    Case 4:07-cr-40018-JPG Document 77 Filed 04/15/21 Page 5 of 8 Page ID #182



           Third, the FSA provides only narrow limitations on this re-sentencing power. A court shall

not entertain a motion made under Section 404 of the FSA to reduce a sentence “if the sentence was

previously imposed or previously reduced in accordance with the amendments made by sections 2

and 3 of the Fair Sentencing Act of 2010,” or “if a previous motion made under this section to reduce

the sentence was, after the date of enactment of this Act, denied after a complete review of the motion

on the merits.” Id., § 404(b). Neither of these limitations apply to Mr. McKinney. He is now serving

his sentence on his cocaine base convictions, and this is his first Section 404 motion under the FSA.

           Proving eligibility under the FSA is relatively simple. A defendant is eligible if he was convicted

of a cocaine base offense and was sentenced under the pre-Fair Sentencing Act statutory penalties

then in effect. Because Mr. McKinney satisfies these requirements, the Court has the authority to

impose a reduced sentence.

           B.      The First Step Act applies to 21 U.S.C. § 841(b)(1)(C) offenses.

           Until recently the Government would have likely argued that the FSA does not apply to

convictions for 21 U.S.C. § 841(b)(1)(C) because the statutory minimum or maximum have not

changed2. That conclusion, however, reads language into the FSA that is not there and is in direct

conflict with U.S. v. Hogsett, No. 19-3465 (7th Cir. 2020). Such an approach is not permitted by the

principles of statutory interpretation nor is it permitted under the case law in the Seventh Circuit after

Hogsett.

           Courts must “ordinarily resist reading words or elements into a statute that do not appear on

its face.” Dean v. United States, 556 U.S. 568, 572 (2009) (internal citation and quotation marks omitted).

Here, the FSA does not define a covered offense as an “offense which carried a mandatory minimum

imprisonment term triggered by a threshold quantity of cocaine base.” Rather, the FSA directs the



2
  The U.S. Probation Office continues to take this position that since Mr. McKinney faces the same
statutory penalties, he is not eligible for relief under the FSA.
                                                       5
 Case 4:07-cr-40018-JPG Document 77 Filed 04/15/21 Page 6 of 8 Page ID #183



Court to identify the statute of conviction and then determine whether the penalties for that statute

were modified by Section 2 or 3 of the Fair Sentencing Act of 2010. The statutory penalties for 21

U.S.C. § 841(b)(1)(C) were indeed modified by Section 2 of the Fair Sentencing Act, because Section

2 of the Fair Sentencing Act changed the weight of cocaine base that was subject to the statutory range

of 0 to 20 years of imprisonment, from less than 5 grams to less than 28 grams. The analysis for

eligibility under the FSA must focus on the drug quantities changed by the Fair Sentencing Act because

there were no changes to the statutory ranges. The Fair Sentencing Act only changed the drug quantity

amounts for each offense under 21 U.S.C. § 841, rather than the statutory terms. For example, a

conviction under § 841(b)(1)(B) still has a statutory range of 5-40 years after the Fair Sentencing Act.

The only change was to the quantity of base cocaine that qualified a defendant for that offense. The

changes to the drug quantity amounts in § 841(b) affected each underlying section, including §

841(b)(1)(C). Thus, Mr. McKinney was convicted of a covered offense.

       In passing both the FSA and the Fair Sentencing Act, Congress recognized that crack cocaine

sentencing was far too harsh and had a disparate impact on African-American defendants, and

intended to overhaul the entire framework for sentencing crack cocaine defendants. See Kimbrough v.

United States, 552 U.S. 85, 97–99 (2007). It would be illogical to exclude § 841(b)(1)(C) defendants

from that intended relief. Denying § 841(b)(1)(C) defendants relief under the FSA would have the

perverse consequence of resulting in sentences for § 841(b)(1)(C) defendants convicted of lesser-

quantity offenses which are longer and harsher than reduced sentences for § 841(b)(1)(A) and §

841(b)(1)(B) defendants convicted of higher-quantity offenses. Excluding § 841(b)(1)(C) defendants

from relief would also be especially unjust to defendants who were responsible for a drug quantity

high enough to trigger § 841(b)(1)(A) or § 841(b)(1)(B), but who were charged with or pleaded to §

841(b)(1)(C), e.g., as part of an agreement to get out from under a mandatory minimum term of

imprisonment. These defendants likely faced high guidelines ranges driven by their high drug quantity,


                                                   6
 Case 4:07-cr-40018-JPG Document 77 Filed 04/15/21 Page 7 of 8 Page ID #184



but, under the government’s interpretation of the FSA, would be excluded from relief and thus could

be worse off now than if they had pled guilty to an § 841(b)(1)(A) or § 841(b)(1)(B) offense.

C.      Once eligibility is established, Mr. McKinney may be granted a re-sentencing hearing

with a complete review on the merits.

        The plain text of Section 404 of the FSA gives this Court authority to conduct a re-sentencing

hearing in the defendant’s presence. First, Section 404 gives the court discretion to impose a reduced

sentence of any length consistent with sections 2 and 3 of the FSA, without limitation on what the

court may consider. See § 404(b). And it gives the court discretion to deny a motion even though the

defendant is eligible for imposition of a reduced sentence so long as the court denies the motion “after

a complete review . . . on the merits.” See § 404(c). A complete review on the merits requires an

opportunity for the defendant to be present and to allocute. See e.g. United States v. Brown, 879 F.3d

1231, 1237–41 (11th Cir. 2018) (presence of defendant required in a § 2255 re-sentencing); United

States v. Arrous, 320 F.3d 355, 357–60 (2d Cir. 2003) (presence of defendant required in a re-sentencing

after direct appeal); United States v. Faulks, 201 F.3d 208, 210–12 (3d Cir. 2000) (same).

        Second, § 404(b) gives the court jurisdiction to “impose a reduced sentence” (emphasis added).

Congress’ choice of the verb “impose,” instead of “modify” or “reduce,” is significant. Federal

sentencing statutes use the verb “impose” to mean “sentence” in light of all relevant factors. See e.g.

18 U.S.C. § 3553(a) (“The court shall impose a sentence sufficient, but not greater than necessary, to

comply with the purposes set forth in paragraph (2) of this subsection.”); § 3553(a)(2) (directing courts

to consider “the need for the sentence imposed” in light of the purposes of sentencing); § 3553(c)

(“Statement of Reasons for Imposing a Sentence. The court, at the time of sentencing, shall state in

open court the reasons for its imposition of the particular sentence”). Because “identical words . . . are

intended to have the same meaning,” the FSA’s use of the verb “impose” directs a re-sentencing.




                                                    7
    Case 4:07-cr-40018-JPG Document 77 Filed 04/15/21 Page 8 of 8 Page ID #185



Department of Revenue of Oregon v. ACF Industries, Inc., 510 U.S. 332, 342 (1994); Sorenson v. Secretary of

Treasury, 475 U.S. 851, 860 (1986); See also Fed. R. Crim. P. 32(b)(1) (using verb “impose”).

IV.      Conclusion

         Mr. McKinney asks that the Court set a re-sentencing hearing3.

                                                  Respectfully submitted,

                                                  /s/ David L. Brengle
                                                  David L. Brengle
                                                  Assistant Federal Public Defender
                                                  650 Missouri Avenue, Room G10A
                                                  East St. Louis, Illinois 62201
                                                  (618) 482-9050
                                                  ATTORNEY FOR DEFENDANT
                                                  KENDEL McKINNEY



                                     CERTIFICATE OF SERVICE

     The undersigned attorney hereby certifies that he has caused a true and correct copy of the foregoing

to be served upon:

                                             George Norwood
                                      Assistant United States Attorney
                                           402 W. Main, Suite 2A
                                             Benton, IL 62812

via electronic filing with the Clerk of the Court using the CM/ECF system on April 15, 2021.




3
 If a new sentencing hearing is granted the Defense would request and updated PSR, new
sentencing memoranda from the parties, and a complete review of the merits in determining an
appropriate sentence to impose under the FSA.
                                                     8
